UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q xQuarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended September 30, 2009 or oTransition Report Pursuant to Section 13 or 15 (d) of the Securities Exchange Act of 1934 Commission file number: 333-126654 BIRCH BRANCH, INC. (Exact name of registrant as specified in its charter) Colorado 84-1124170 (State of incorporation) (I.R.S. Employer Identification Number) 2560 W.
